         Case 1:20-cv-03133-GHW Document 1 Filed 04/20/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


                                              X

JAVIER LEWIS,                                            CIVIL ACTION

       Plaintiff                                         NO

VS

NATIONAL RAI LROAD PASSENGER
CORPORATION,

       Defendant




                                       COMPLAINT


                                   NATURE OF ACTION

       1. The Plaintiff brings this action against the Defendant for injuries suffered by him

while in the employ of the Defendant Railroad.


                                      JURISDICTION

       2.   This Court has subject matter jurisdiction in this case pursuant to the Federal

Employers' Liability Act, 45 U.S.C. $ 51 ef seq. Venue properly lies in this Court pursuant

to 45 U.S.C. S 56
         Case 1:20-cv-03133-GHW Document 1 Filed 04/20/20 Page 2 of 5




                                         PARTIES

       3. The Plaintiff is domiciled in Brooklyn,   New York.

       4. The Defendant, National Railroad Passenger Corporation, (hereinafter referred
to as Defendant Railroad or "Amtrak"), is a railroad corporation duly established by law

and operates a railroad between New York, New York and New Haven, Connecticut.

                                          FACTS

       5.   During all times herein mentioned, the Defendant Railroad was a common

carrier engaged in the business of interstate commerce.

       6.   At the time the Plaintiff received the injuries complained of, he was employed

by the Defendant Railroad as a substation electrician.

       7.   At the time the Plaintiff received the injuries complained of, the Defendant

Railroad was engaged       in interstate commerce and the Plaintiff was employed          in

furtherance of said commerce.

       8.   On or about December 5,2019, the Plaintiff was engaged in his duties as a

Power Department SubStation Electrician at or about the Van Nest in the Bronx, New

York, which yard, lines, tracks, rails, engines, trains, substations, transformers, catenary

system, and all other equipment and appliances appurtenant thereto were owned and/or

operated and/or controlled and/or maintained by the Defendant corporation.

       9.   At the time the Plaintiff received the injuries complained of, his crew was
installing two large fuses in a transformer that was elevated on a steel structure at the

Van Nest Substation near the Hell Gate Bridge.




                                             2
         Case 1:20-cv-03133-GHW Document 1 Filed 04/20/20 Page 3 of 5




       10. The Foreman instructed the crewto use a ladderto hang the bottom end of
fuses by hand and then they would need to stand in the bed of their truck so they could

reach the fuses to close them with a pantograph pole that was too short.

       11. The Foreman climbed up the ladder and hung the first fuse with his          hands.

The ladder was then moved so the crew could hang the second fuse.

       12. At the time of injury, the Plaintiff was holding the ladder for a co-worker to hang

the second fuse. The Plaintiffs co-worker was electrocuted with 25,000 volts and there

was an explosion that caused the Plaintiff to catch on fire.

       13. The Plaintiff had no experience or training installing fuses in high voltage
transformers.

       14. At all relevant times hereto, the Defendant         Railroad was responsible for

providing the Plaintiff with a safe place in which to work.

       15. The Defendant Railroad, its agents, servants, or employees were negligent        in

one or more of the following ways:

       a) it failed to provide employees with any instruction and/or training and/or training
modules for a procedure to replace fuses in a high voltage transformer; and/or

       b) it failed to provide the Plaintiff and his crew with a telescopic hot stick and/or
approved high voltage rubber gloves and/or proper and safe equipment and tools to

perform their work; and/or

       c)   it failed to instruct and qualify the Plaintiff with any hot stick training in the

specific techniques for using hot sticks to install fuses on a transformer; and/or

       d)   it negligently attempted to hang fuses by hand using a ladder within close
distance of high voltage; and/or

                                               J
            Case 1:20-cv-03133-GHW Document 1 Filed 04/20/20 Page 4 of 5




       e) it failed to de-energize      the power and confirm with a high voltage tester; and/or

       f)   it negligently used a ladder and failed to provide a bucket truck; and/or

       g)    it   failed to use reasonable care to provide the Plaintiff with a safe place in which

to work, including but not limited to furnishing him with safe and suitable tools, equipment,

premises, training, briefing and procedures; and/or

       h)    it failed   to properly warn the Plaintiff; and/or

       i) it failed to make     and to publish sufficient and necessary rules and prescribe such

proper and adequate procedures and training modules for the Plaintiff and others to

follow; and/or

       j)    the Plaintiff's foreman, supervisors and managers failed to ensure the safe
performance of the work, and failed to personally and continuously supervise; and/or

       k) the Plaintiff's co-worker failed to maintain the minimum clearance distance from

high voltage; and/or

       l) it failed to have a job safety briefing prior to performing    the work and require the

written signature of the employees to confirm that the work assignment was explained

and understood; and/or

       m) it carelessly performed high voltage electrical work         at the Van Nest Substation

without a Power Clearance Form or Employee Work Permit Form; and/or

       n) it failed to notify the Power      Director when entering the substation; and/or

       o)    it carelessly allowed employees to work with high voltage electricity at the Van

Nest Substation based on phone calls to the Power Director rather than following the

proper procedure for written confirmation by the employees that the precise power

clearance was explained and understood.

                                                    4
            Case 1:20-cv-03133-GHW Document 1 Filed 04/20/20 Page 5 of 5




       16. As a result of the negligence in whole or in part of the Defendant Railroad, its

agents, servants, or employees, the Plaintiff was injured.

       17. As a result of the negligence in whole or in part of the Defendant Railroad, its

agents, seryants, or employees, the Plaintiff suffered severe post-traumatic stress

disorder.

       18. As a result of the said injuries, the Plaintiff has suffered and will suffer lost
wages and benefits, incurred medical expenses, pain and mental anguish and will

continue to do so in the future, and has an impairment to his earning capacity and

impaired economic horizons.

       WHEREFORE, in order to fairly and justly compensate the negligently injured

Plaintiff and thereby promote safe operating conditions on the Defendant Railroad, the

Plaintiff demands a judgment for monetary damages against the Defendant Railroad in

addition to any further relief the Court deems just and equitable.



       PLAINTIFF DEMANDS TRIAL BY JURY.



                                          By his attorneys,



                                                                     a1 t
                                             G       J. Cahill, Jr
                                            CAHILL & PERRY, P.C.
                                            43 Trumbull Street
                                            New Haven, Connecticut 06510
                                            Telephone: (203) 777-1000
                                            Fax: (203) 865-5904
                                            cahill@train law.com


                                             5
